        Case: 3:19-cr-00090-wmc Document #: 19-1 Filed: 08/14/19 Page 1 of 1

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    22 East Mifflin Street
Craig W. Albee, Federal Defender                                                              Suite 1000
Krista A. Halla-Valdes, First Assistant                                       Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                               Telephone 608-260-9900
John W. Campion                                                                    Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh

                                               August 14, 2019

Honorable William M. Conley
United States District Court Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Frederick G. Kriemelmeyer
                   Case No. 19-cr-90-wmc

Dear Judge Conley:

       Pursuant to the Court’s Order appointing me for purposes of (among other
things) filing documents for Dr. Kriemelmeyer, I am filing this Affidavit and Notice of
Non-Corporate Status and Demand for Response Thereto. In addition to the arguments
made in this document, he maintains all of his previously filed jurisdictional arguments
and defenses to the charges.

         Thank you for your attention to this matter.

                                                     Sincerely,

                                                     /s/ Joseph A. Bugni

                                                     Joseph A. Bugni
                                                     Associate Federal Defender




                                          Milwaukee · Madison · Green Bay
